Title: To George Washington from Major General Benedict Arnold, 6 March 1780
From: Arnold, Benedict
To: Washington, George


          
            Dear Sir
            Philadelphia March 6th 1780
          
          I am requested by the Board of Admiralty to Inform your Excellency, that they have in Contemplation an Expedition with several of their Frigates, which will require Three, or four, hundred Land Forces to Act in Conjunction, and who may Act as Marines when on Board, which will obviate the great dificculty of procuring Men for the Ships—They wish to be informed If the Men can be Spared From the Army; They will be wanted to Embark (probably at New London) by the Middle of April, for an Expedition of about two Months; If Seamen can be Drawfted they will be much preferable to other Troops.
          From the Injury I have received in my Leg, and the great Stifness in my Ancle, my Surgeons are of Opinion it will not be prudent for me to take a Command in the Army for some time to come. As I wish to render my Country every Service in my Power, I have offered the Board to take the Command of the Expedition (provided it is agreable to your Excellency[)], and the Men Can be spared from the Army, in which Case I shall soon have the honor of laying the Plan before your Excellency, and believe you will think it an object of Importance.
          I have Just received a Letter from Major Clarkson Dated Charls Town, Jany 30th, who writes me, “that the Fleet which Sailed from New York in Decr are Certainly Arived and Ariving at Savannah; Their Force uncertain But very large. Two of our Frigates have Captured 4 Brigt with Clothing, and Two Sloops with Dragoons of Lord Cathcarts Legion, who have saved only two Horses of Forty five, The Fleet were dispersed in a few days after they Sailed, and greatly Injured by Several Storms.[”]
          I Suppose your Excellency will Receive particular Information from Congress. I have the honor to be with great Respect and Esteem Your Excellencys Affectionate & Obedient Humble Servt
          
            B. Arnold
          
         